Citation Nr: 0420377	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk






INTRODUCTION

The appellant served on active duty from July 1963 to January 
1964 and from April 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for diabetes mellitus.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.


FINDINGS OF FACT

1. The appellant served in the waters offshore of the 
Republic of Vietnam during the Vietnam era.

2. The conditions of the appellant's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.

3. The preponderance of the evidence is against a finding 
that the appellant's diabetes mellitus is related to any 
incident of his military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active military service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence. 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant submitted his claim of service connection for 
diabetes mellitus in March 2002.  In specific compliance with 
the Court's ruling in Quartuccio, the appellant was advised 
of the evidence that would substantiate his claim, and the 
responsibility for obtaining it, by letter dated in March 
2002, issued prior to the RO's initial adjudication of the 
claim.  See 38 U.S.C.A § 5103(b) (West 2002) (providing in 
substance that after advisement to the claimant under the 
VCAA of 


any information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004).  The record also shows that the appellant was 
readvised of what evidence would substantiate his claim by 
letter dated in September 2003.

The Board therefore finds that the foregoing information 
provided to the appellant satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that he was notified of 
the evidence necessary to substantiate his claim at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

The RO has obtained the appellant's service medical records. 
VA has also made reasonable efforts to identify and obtain 
other relevant records in support of the claim. 38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained the appellant's pertinent service personnel records, 
as is detailed below. 

The appellant and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim. Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.







Merits of the Claims

The appellant is seeking entitlement to service connection 
for diabetes mellitus.  He essentially contends that he 
incurred diabetes mellitus as a result of herbicide exposure 
in Vietnam.  The record indicates that the appellant was 
diagnosed with diabetes mellitus in January 2002, and the 
diagnosis was confirmed in April 2003.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claim and the appeal will be denied.

During an April 2003 hearing, the appellant testified that he 
had periods of service off the coast of Vietnam while serving 
aboard the USS Canberra. The appellant indicated that he 
never left the ship.  Further, he stated that he never 
patrolled the gulfs in Vietnam in smaller boats nor did the 
USS Canberra ever dock.  Instead, the appellant testified 
that his ship merely went up and down the coast firing on 
land.   

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Applicable law provides in part that if a veteran who served 
on active duty in Vietnam during the Vietnam era develops one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran is presumed to have been 
exposed to Agent Orange or similar herbicide. This 
presumption applies to veterans who served in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii).  The specified diseases include diabetes 
mellitus. 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); see 38 U.S.C.A. § 1116 ((A veteran 
who served in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975, is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange) if he has one of the 
listed Agent Orange presumptive diseases)).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  However, 
an opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).

In the present case, the evidence of record indicates that 
the appellant served aboard the USS Canberra and that he was 
aboard during periods in which that ship was present off the 
coast of the Republic of Vietnam.  However, in order to 
presume that exposure to herbicides did occur, the evidence 
must also show that the conditions of the veteran's service 
involved duty or visitation in the Republic of Vietnam. See 
38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the appellant 
specifically testified during his April 2003 hearing that he 
stayed aboard the USS Canberra during the entire period in 
which it was stationed offshore.  

Thus, the Board concludes that the appellant is not entitled 
to the presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides.

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

However, the appellant's service medical records are negative 
for any findings related to diabetes mellitus, and the post-
service medical records associated with the claims folder 
show that this disease was first diagnosed in 2002, 
approximately thirty-two years after the appellant left 
active duty.  In addition, no medical opinion or other 
medical evidence of record relating the appellant's diabetes 
mellitus to service has been obtained.

The only evidence suggestive of a linkage between the 
appellant's disorder and his military service is the 
appellant's own opinion.  However, while the appellant may 
believe that his diabetes mellitus is related to service, it 
is well established that, as a layperson, he is not 
considered competent of opining on matters requiring medical 
knowledge. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A VA medical examination and/or opinion is not warranted in 
this case.  See 38 U.S.C.A. § 5103A(d) (West 2002) (Mandating 
that VA direct such an examination, when necessary to make a 
decision on a claim).  The earliest evidence of diabetes 
mellitus does not appear in the record until decades 
following service.  Further, service medical records are 
entirely negative for any complaints or treatment for the 
disease, and there is no competent evidence of a link between 
the disability and the appellant's military service.  In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The preponderance of the competent and probative evidence is 
against finding that the appellant's diabetes mellitus was 
incurred in or aggravated by the appellant's military 
service, to include exposure to herbicides during service. 
Therefore, the benefit sought on appeal is denied.





ORDER

Service connection for Diabetes Mellitus is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



